The opinion of the Court was delivered at the ensuing Jlugust term in Oxford, by
Meixen C. J.
Although the pauper in 1812 was a member of the family of Mr. Beal, her brother-in-law, and so continued till the autumn of 1820; yet she then ceased to be such; because, while preparing for his removal to Hampden, he dissolved her connection with his family, as he had an unquestionable right to do. Since that time it has not been renewed, and there has been no place which she could call her home. She visited in different towns; and in different families in the town of Fairfield, by express invitation, she being destitute and feeble. It was under such circumstances as these that she resided in Fairfield, on the 21st of March 1821; when the act was passed; having no house or family in that town which she considered, or had a right to consider, or even to call her home; but on the contrary being received into the several families, where she visited for short periods, from feelings of Christian fellowship, and motives of mere benevolence and humanity. We are perfectly satisfied that a residence of this character can never be considered a dwelling and a home, within the fair intent and meaning of the statute. This action cannot be maintained.

Verdict sel aside, and plaintiffs nonmil,